Citation Nr: 1617580	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-16 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection of a bilateral knee disability, to include as secondary to service-connected pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to June 1982.  The Veteran also had a period of active duty for training from March 1975 to July 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit sought on appeal.  This appeal was previously before the Board in March 2015, at which time the claim was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As was noted above, this claim was previously remanded by the Board in March 2015.  At that time, the Board ordered that the Veteran be scheduled for an examination of his knee disability, in order to obtain a medical opinion as to whether the Veteran's service-connected pes planus caused or aggravated his current knee disability.  

Specifically, the Board ordered in the March 2015 remand that the examiner should identify the Veteran's knee disorders, and for each identified disorder, the Board requested an opinion as to whether it was at least as likely as not "that any such disorder is in any way related to (caused by or aggravated) by the Veteran's...service-connected bilateral pes planus."  Moreover, the Board requested that if any aggravation is found, that the examiner attempt to approximate the level of severity of the given disorder before the aggravation.

This examination was conducted in June 2015.  At that time, the medical examiner conducted a review of the record and a direct examination of the Veteran.  After this examination, the examiner offered his opinion that it was less likely than not that the Veteran's knee disorder was "incurred in or caused by the claimed in-service injury, event or illness."  The examiner also stated that the Veteran's knee disorder "is not caused by service nor by service connected pes planus."

With that history in mind, the Board notes that the Veteran has alleged that his bilateral knee disorder is related to his service-connected pes planus.  Furthermore, the Board notes that a given disorder may be secondarily service connected when the record shows that it is at least as likely as not that the claimed disorder either is caused by a previously service connected disorder or is aggravated by a previously service-connected disorder.  It is for that reason that the Board requested an opinion as to any aggravation in the March 2015 remand.  Yet, the June 2015 examiner's report does not contain any such opinion.

Accordingly, a remand is once again necessary in order to obtain an addendum expert opinion on the question of whether the Veteran's service connected pes planus has aggravated his bilateral knee disorder, as the Board is prohibited from substituting its medical judgment for that of a qualified medical professional.

Therefore, the case is REMANDED for the following action:

1. The claims file should be returned to the June 2015 VA examiner in order to obtain an addendum opinion.  If the June 2015 VA examiner is not available, the claims file should be provided to another appropriately qualified VA medical professional to provide an opinion.

After reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent likelihood or more) that the Veteran's service connected pes planus aggravated the Veteran's bilateral knee disability.  In forming this opinion, the examiner is reminded that the term "aggravated" means a permanent worsening of the disorder, beyond the natural progression of the disorder.

Should the examiner find it at least as likely as not that the Veteran's pes planus did aggravate the Veteran's knee disability, the examiner should, to the extent possible, discuss the approximate baseline severity of the disorder before the onset of the aggravation, as well as the current severity of the disorder.

The examiner is asked to provide a rationale for all opinions given.

3. Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


